Citation Nr: 0506764	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  00-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to April 
1992.  It is apparent that the veteran also had some 
subsequent active and inactive duty for training. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The case was forwarded to the Board.  In July 
2003, the Board REMANDED this claim to the RO for additional 
development, including a VA examination with opinions and 
conclusions regarding the veteran's bilateral plantar 
fasciitis diagnosis and its etiology, as well as to insure 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000.  That development was completed, and 
the case was returned to the Board.


FINDINGS OF FACT

1.  The veteran's bilateral plantar fasciitis was not shown 
in service or for some years thereafter.

2.  The evidence is in relative equipoise on the question of 
whether the veteran's bilateral plantar fasciitis began 
during or as the result of active service.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, service connection for bilateral plantar fasciitis is 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  
 
As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.  Under these circumstances, which are 
only of benefit to the claim, there is no prejudice to the 
veteran in adjudicating the claim without further discussion 
of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran contends that he currently suffers from bilateral 
plantar fasciitis that began during service and was 
aggravated further by an incident of service.  

The veteran asserts that when he was in service he underwent 
boot camp wearing ill-fitting boots which, when coupled with 
forced marches on hard surfaces while carrying heavy 
equipment, caused him to develop chronic pain, particularly 
in the calcaneal area.  Service medical records were negative 
for any findings regarding complaints of pain in his feet.  
The discharge examination was negative for complaints or 
abnormalities regarding the veteran's feet.  

Post-service VA medical records showed podiatry treatment 
starting in 1998.  A VA post-service medical report dated 
April 1998 noted that the veteran had a 5 year history of 
pain in the Achilles tendon bilaterally.  Reportedly he 
treated the pain with Motrin.  The veteran was diagnosed with 
plantar fasciitis.  

Subsequent VA post-service medical records showed that the 
veteran struggled with recurrent pain from plantar fasciitis 
for several years.  The pain at times interfered with his 
ability to walk.  The veteran had extensive conservative 
treatment, to include stretching, icing, NSAID use, 
injections, Cam walker and orthotics.  On February 1999 the 
veteran was diagnosed with chronic bilateral plantar 
fasciitis resistant to conservative treatment.  

On March 1999 he underwent bilateral edoscopic fasciotomy.  
Post-operatively, the veteran continued to experience pain.  
He continued to receive treatment, to include physical 
therapy and a cortisone injection bilaterally.   

The July 1999 rating decision denied service connection for 
bilateral plantar fasciitis.  Thereafter the veteran 
submitted a written statement from a VA and private treating 
clinician, who opined that the veteran's plantar fasciitis 
was attributable to military service.  The clinician added 
that the veteran suffered from pain in the heel area since 
1993.  There was no indication that the treating physician 
reviewed the veteran's claims file, to include his service 
medical records.  

In a statement provided by the veteran on December 1999, he 
explained that his disability began during basic training.  
While in boot camp he sought medical treatment, but was 
pulled out of the medical facility and back to duty by a 
drill instructor who saw him in the waiting area of said 
facility.  The veteran also stated that he continued to 
experience recurrent pain during his reserve tour of duty 
that took place between 1992 and 1994.  He claimed that he 
treated the pain with medication until 1997 when he finally 
sought medical treatment.

On September 2004 the veteran underwent a VA orthopedic exam.   
The VA examiner observed that the veteran was asymptomatic 
following discharge from service.  He became symptomatic on 
or about 1995.  The VA examiner also noted that after 
separation from active duty the veteran had worked in various 
types of employments that required him to be on his feet, on 
hard surfaces and for extended periods of time.  

The VA examiner indicated that at the time of the exam the 
veteran was employed.  He was using orthotics, post-
operatively, with 70 to 80 percent improvement.  The veteran 
reported that his bilateral plantar fasciitis condition did 
not limit his activities.  The VA examiner diagnosed 
asymptomatic mild pes planus bilaterally with no evidence of 
acute or chronic plantar fasciitis.  The veteran was advised 
to continue use of the orthotic devices and to seek medical 
treatment should his symptoms recur.  The examiner, while 
acknowledging an asymptomatic period following service and 
the veteran's history of post-service employment that 
required prolonged standing on hard surfaces, opined 
"however, it was at least as likely as not that the 
veteran's plantar fasciitis began during service".  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis 
 
After a review of the evidence of record, the Board finds 
that the evidence is in relative equipoise on the question of 
whether the veteran's bilateral plantar fasciitis is 
etiologically related to his period of active service.  The 
veteran stated that he began experiencing pain during service 
and that it continued after discharge from active duty.  He 
treated the pain with medication and did not seek medical 
treatment until approximately 5 years after service.  
Although the veteran's service medical records and the 
separation examination report are negative for any 
disabilities regarding the veteran's feet, post-service 
medical records indicated, albeit by history, that symptoms 
related to his bilateral plantar fasciitis dated as far back 
as 1992.  

The veteran was diagnosed with bilateral plantar fasciitis in 
April 1998, 5 years following discharge from service.  A 
November 1999 written statement from a private and VA 
treating clinician opined that the veteran's plantar 
fasciitis was attributable to military service.  The 
clinician stated that the veteran suffered from pain in the 
heel area since 1993.  However, there was no indication that 
the treating clinician reviewed the veteran's claims file, to 
include his service medical records.  

Most recently, on September 2004 the VA examiner noted that 
the veteran's bilateral plantar fasciitis condition had 
improved to the point where he was asymptomatic and 
experienced no limitations on his activities as a result of 
this condition.  Although the VA examiner found no evidence 
of acute or chronic plantar fasciitis at the time of the 
exam, he advised the veteran to continue use of his orthotic 
devices and to seek medical treatment should his symptoms 
recur.  Thus implying that the veteran's condition continues 
despite the fact that symptoms are not presently manifest.  
More importantly, the VA examiner opined that it was at least 
as likely as not that the veteran's plantar fasciitis began 
during service.   

There is indication in the file that the veteran's foot 
symptoms began sometime after his separation from active 
service in April 1992.  However, aside from the fact that he 
had subsequent active and inactive duty for training with the 
Reserves, the November 1999 and September 2004 medical 
opinions find that it is at least as likely as not that the 
veteran's bilateral plantar fasciitis began during service.  
No competent medical evidence is of record which is contrary 
to these opinions.  While the earlier opinion is arguably 
diminished because it is based upon history obtained from the 
veteran without a review of the relevant evidence in the 
claims file, to include the service medical records, the 
probative value of the latter opinion is not in question.  
There is no ambiguity in the September 2004 VA opinion that 
the evidence is evenly balanced as to whether the disability 
at issue began during service and it is apparent that 
relevant service and post-service medical evidence in the 
claims file was considered.  After a review of the record, 
the Board finds that the evidence is in relative equipoise on 
the question of  whether the veteran's current bilateral 
plantar fasciitis is etiologically related to service.  The 
Board is cognizant of the absence of competent evidence of a 
plantar fasciitis disability during service or for several 
years thereafter but, given the competent opinions summarized 
above, of which the latter did take into account relevant 
medical history, the evidence is in approximate balance on 
the question at hand.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that service connection for bilateral plantar 
fasciitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


ORDER

Entitlement to service connection for bilateral plantar 
fasciitis is granted.


			
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


